Exhibit 10.1
First Amendment to Employment Contract
     This First Amendment to the Employment Agreement (the “Amendment”) between
FIRST GEORGIA BANKING COMPANY (the “Bank”) and W. BRETT MORGAN (“Employee”) is
made and entered into as of October 1, 2010.
W I T N E S S E T H:
     WHEREAS, the Bank and Employee have entered into an Employment Agreement
dated December 15, 2008 (the “Agreement”) whereby Employee was originally
employed as the Chief Lending Officer of the Bank;
     WHEREAS, on March 19, 2010 Employee was appointed as the Bank’s interim
Chief Executive Officer and on August 9, 2010 Employee was appointed as the
Bank’s permanent Chief Executive Officer;
     WHEREAS, on September 16, 2010 the Board of Directors of the Bank voted to
increase Executive’s annual base salary, retroactive to March 22, 2010, to
reflect his new position and increased responsibilities, and to make certain
other adjustments to his compensation package as outlined in this Amendment;
     WHEREAS, the Bank and Executive desire to amend the Agreement to reflect
these changes to Executive’s employment status;
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that the Agreement is hereby amended as follows:
I.
     Effective as of August 9, 2010, Section 1 of the Agreement is deleted in
its entirety and replaced with the following:
     “1. Employment. For the Term of Employment, as hereinafter defined, the
Bank agrees to employ Employee as its Chief Executive Officer, and Employee
agrees to accept such employment and to perform such duties and functions as the
Board of Directors of the Bank may assign to Employee from time to time.
Employee agrees to devote his full business time, attention, skill and efforts
to the business of the Bank, and shall perform his duties in a trustworthy and
businesslike manner, all for the purpose of advancing the interests of the
Bank.”
     Following the effective time of the amendment described above, all
references in the Agreement to Employee’s title shall thereafter be deemed to
refer to Employee’s title as Chief Executive Officer.
II.
     Effective as of March 22, 2010, Section 3.1 of the Agreement is deleted in
its entirety and replaced with the following:
     “3.1 Base Salary. During the Term of Employment, Employee shall be paid an
annual base salary (hereinafter “Base Salary”) of $240,000, which shall be paid
in equal installments in accordance with the Bank’s normal pay practices, but
not less frequently than monthly. Employee’s salary shall be reviewed by the
Board of Directors of the Bank (or a compensation committee of the Board)
annually and may be adjusted as determined by the Board of Directors of the
Bank.”
     The retroactive portion of such increase shall be payable by the Bank to
Employee evenly from September 16, 2010 through December 31, 2010 (in additional
to his normal salary).
III.
     Effective as of September 16, 2010, Section 3.4 of the Agreement is deleted
in its entirety and replaced with the following:
     “3.4 Additional Benefits. During the Term of Employment, Employee shall be
provided with such employee benefits and benefit levels, including family
health, dental, vision and life (including a minimum of $1,000,000 term life
insurance with one or more beneficiaries selected by Employee) and disability
insurance, a car allowance of $12,000 per year, and membership in social,
professional and civic clubs which the Board of Directors in its discretion
determines to be in

 



--------------------------------------------------------------------------------



 



keeping with a level commensurate with a financial institution in a similar
environment. These benefits shall be provided and maintained at a level of not
less than what is in effect at the time this Agreement is executed.
     Throughout the Term of Employment, Employee shall also be entitled to
reimbursement for reasonable business expenses incurred by him in the
performance of his duties hereunder.
     During the Employee’s Term of Employment hereunder, Employee shall receive
four (4) weeks paid vacation during each year of employment.”
IV.
     As herein amended, the Agreement continues in full force and effect.
     IN WITNESS WHEREOF, the Bank and Employee have caused this Amendment to be
executed effective as of the day and year first above written.

         

Date: November 15, 2010   FIRST GEORGIA BANKING COMPANY


    /s/ George B. Hamil       George B. Hamil      Chairman of the Board of
Directors     

         


Date: November 15, 2010   EMPLOYEE:

      /s/ W. Brett Morgan       W. Brett Morgan      Chief Executive Officer   

 